[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-14946                   APRIL 13, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                   D. C. Docket No. 05-00083-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                      versus

HUBER MORENO,
a.k.a. Libardo Moreno-Gonzlez,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (April 13, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Huber Moreno appeals his 135-month sentence for conspiracy to
possess with intent to distribute cocaine while aboard a vessel subject to United

States jurisdiction, in violation of 46 U.S.C. App. § 1903(a), (g), (j), 21 U.S.C. §

960(b)(1)(B)(ii), 18 U.S.C. § 2, and possession with intent to distribute cocaine, in

violation of 46 U.S.C. App. § 1903(a), (g), 21 U.S.C. § 960(b)(1)(B)(ii). On

appeal, Moreno argues that his only function was as a mechanic, and he was a last-

minute hire on the crew of the “go-fast” vessel (“GFV”) that the United States

Coast Guard intercepted, searched, and from which it recovered 1,968 kilograms of

cocaine. He contends that he had no interest in the cocaine, and was a low-level

individual in the overall conspiracy. Based on his participation, Moreno argues

that the guidelines mandated his base offense level be capped at 30 under U.S.S.G.

§ 2D1.1(a)(3). He concludes that an adjustment for his small role in the offense is

appropriate under an advisory guidelines system, and the failure to grant him one

stifles Congress’s intent that low-level traffickers receive one.

      Normally, we do not consider arguments raised for the first time on appeal.

United States v. Prichett, 898 F.2d 130, 131 (11th Cir. 1990) (citation omitted); see

also United States v. Brokemond, 959 F.2d 206, 210 (11th Cir. 1992) (applicant

precluded from raising issue related to U.S.S.G. § 3E1.1 reduction when he did not

file an objection to the PSI and did not object when the district court did not grant

the departure). This rule applies to sentencing proceedings. Prichett, 898 F.2d at



                                           2
131 (citation omitted). In addition, 18 U.S.C. § 3742(a) does not authorize us to

consider a defendant’s appeal of the district court’s discretionary decision not to

apply a downward departure. United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005); see also United States v. Wright, 895 F.2d 718, 720 (11th Cir.

1990) (§ 3742 does not cognize a claim that the district court failed to depart

further).

       To the extent that Moreno argues that the district court erred in failing to

depart downward from the guideline range, we do not have authority under §

3742(a) to consider his claim. To the extent that Moreno’s appeal may be

considered to be asserting that the district court erred in failing to provide a minor

role reduction, his arguments are also not properly before us. At sentencing,

Moreno argued that the district court should depart from the applicable guideline

range, partly because he was not as involved with the conspiracy as the other

members of the GFV’s crew. He did not argue that he was entitled to a reduction

as a minor participant or otherwise object to the PSI’s failure to provide such a

reduction. Accordingly, any argument regarding a mitigating role reduction under

U.S.S.G. § 3B1.2 is not properly before us. For the above-stated reasons, we

affirm Moreno’s sentence.

       AFFIRMED.



                                           3